Title: From John Adams to Horatio Gates Spafford, 2 January 1814
From: Adams, John
To: Spafford, Horatio Gates



Sir
Quincy Jan. 2. 1814

I resigned the Office of President of The Academy before your Nomination and have not Since attended a Meeting of that learned and respectable Assembly.
When I shall embrace my Son, a felicity for which I devoutly pray I know not. The Presidents and Mr Monroes Wishes are complimentary; but a great Gulph is fixed between him and them. I wish We may not have cause to repent of continuing our Ministers so long abroad to be the Sport of insidious Chicanery.
Did you See Mr Jefferson on your Tour? And how does he do?
I am respectfully yours

John Adams